   
 

Case 19-30762-thf Doc 26 Filed 04/19/19 Entered 04/19/19 15:00:52 Page i1of8

  
 

   

Fill in this information to identify the case:

Debtor Name ST , } { Li VO u

United States Bankruptcy Court for the:

Case number: \8 7 K- ay | bo a ,

RIES, ZAC.

District of

   

 

 

 

Official Form 425C

Q) Check if this is an
amended filing

 

 

 

 

 

 

 

 

 

Monthly Operating Report for Small Business Under Chapter 11 fj 12/17
Month: | Age , a1 G Date report filed: Of f 9
, : MM DD

Line of business: N ANG FA a U k i iM ~~} Rr PA i RQ. NAISC code:

in accordance with title 28, section 1746, of the United States Code, | declare under penaity of perjury

that I have examined the following small business monthly operating report and the accompanying

attachments and, to the best of my knowledge, these documents are true, correct, and complete.

Responsible party: "Thomas i : WwW it f

Original signature of responsible party ; }

Printed name of responsible party my

| 1. Questionnaire
Answer all questions on behalf of the debtor for the period covered by this report, unless otherwise indicated.
Yes No NIA
If you answer No to any of the questions in lines 1-9, attach an explanation and label it Exhibit A.
1. Did the business operate during the entire reporting period? wy Q Q
2. Do you plan to continue to operate the business next month? a” CQ) OQ
3. Have you paid all of your bills on time? te’ C) UO
4. Did you pay your employees on time? th” Q C)
5. Have you deposited all the receipts for your business into debtor in possession (DIP) accounts? OQ oe : w~
6. Have you timely filed your tax returns and paid all of your taxes? QO QO) C)
7. Have you timely filed all other required government filings? re Q CQ)
8. Are you current on your quarterly fee payments to the U.S. Trustee or Bankruptcy Administrator? a QO Q)
9. Have you timely paid all of your insurancellpremiums? a Q Q)
if you answer Yes to any of the questions in lines 10-1 8, attach an explanation and label it Exhibit B.

10. Do you have any bank accounts open ony than the DIP accounts? re QO) Q)
11. Have you sold any assets other than inve: ‘ory? QO we C]
12. Have you sold or transferred any assets ol[provided services to anyone related to the DIP in any way? L) ce O
13. Did any insurance company cancel your p licy? C) wf Q)
14, Did you have any unusual or significant "Tocowe expenses? Q) a’ C)
15. Have you borrowed money from anyone orlhas anyone made any payments on your behalf? QO ey, O
16. Has anyone made an investment in your bilsiness? LJ uu’ O

Official Form 425C Monthly Opdrating Report for Small Business Under Chapter 11

page 1

 

 
Case 19-30762-thf Doc 4, Filed 04/19/19 Entered 04/19/19 15:00:52 Page 2of8

Debtor Name STAR “IWS UT] , ) ES 4 “ING Case number, i 19 - $07 b Ly

 

17. Have you paid any bills you owed <r you filed bankruptcy? Oh y of
18. Have you allowed any checks to clear QO

O 0

bank that were issued before you filed bankruptcy?

 

 

|
| BZ Summary of Cash Actitity for All Accounts

19. Total opening balance of all accoulits » Ue
This amount must equal what you re#orted as the cash on hand at the end of the month in the previous $
monih. If this is your first report, repofft the total cash on hand as of the date of the filing of this case.

20. Total cash receipts

Attach a listing of all cash received foll the month and label it Exhibit C. Include all
cash received even if you have not ddposited it at the bank, collections on
receivables, credit card deposits, casil received from other parties, or loans, gifts, or

payments made by other parties on yur behalf. Do not attach bank statements in
lieu of Exhibit C.

2
tf4 A>
Report the total from Exhibit C here. sof 4G). 0.
21. Total cash disbursements

Attach a listing of all payments you mide in the month and label it Exhibit D. List the
date paid, payee, purpose, and amount. Include all cash payments, debit card
transactions, checks issued even if th y have not cleared the bank, outstanding
checks issued before the bankruptcy Was filed that were allowed to clear this month,
and payments made by other parties din your behalf. Do not attach bank statements

in lieu of Exhibit D. “s 2 4, 465 : 2

Report the total from Exhibit D here.
22. Net cash flow

C2 1-&4
Subtract line 21 from line 20 and repoft the result here. ts HEL.

This amount may be different from t you may have calculated as net profit.

23. Cash on hand at the end of the mo:

Add line 22 + line 19. Report the resultlhere. 444 b é
Report this figure as the cash on hand|at the beginning of the month on your next operating report. = $ f

This amount may not match your banWlaccount balance because you may have outstanding checks that
have not cleared the bank or deposits }h transit.

ie :. Unpaid Bills

Attach a list of all debts (including taxe$) which you have incurred since the date you filed bankruptey but
have not paid. Label it Exhibit E. includé the date the debt was incurred, who is owed the money, the
purpose of the debt, and when the debtlis due. Report the total from Exhibit E here.

24. Total payables $ é 0O
(Exhibit E)

 

 

 

Official Form 425¢ Monthly Operating Report for Small Business Under Chapter 11 page 2

 

 

 
Case 19-30762-thf

4/19/19 at 12:05:40.89 Ee ie am Cc

For the Period From Mar 1, 2019 to Mar 31, 2019

Filter Criteria includes: Report order is by Check Date. Report is printed in Detail Format.

Doc 26 Filed 04/19/19 Entered 04/19/19 15:00:52 Page 3 of 8

STAP INDUSTRIES, INC.

Cash Receipts Journal

Page: |

 

 

 

 

Date Account ID Transaction Ref Line Description Debit Amnt Credit Amnt
3/5/19 10800 001517 Invoice: 3428R 950.00
105500 FIRST CLASS AIR SUPPORT 950.00
3/5/19 10800 1027788 Invoice: 3430R 8,650.00
105300 MESA AIRLINES, INC 8,650.00
3/T/A9 10800 ACH PAYMENT Invoice: 3425R 280.00
108500 ATLAS AIR INC 280.00
3/19/19 = 10800 3557974 Invoice: 3433R 450.00
105500 AIRBORNE MAINTENANCE 450.00
& ENG, SERVICES
3/19/19 = 10800 WIRE TRANSFER Invoice: 3445R 1,500.00
105300 TRADE-AIR AIRLINE 1,500.00
SUPPORT LTD
3/21/19 10800 RFB 613-03-98732 Invoice: 3448R 520.00
105300 AEROCONSULT GROUP 520.00
3/26/19 10800 CK #1028306 Invoice: 3429R 8,650.00
105300 MESA AIRLINES, INC 8,650.00
3/26/19 10800 CK#7287 Invoice: 3436R 525.00
105500 F & E AIRCRAFT 525.00
MAINTENANCE
3/27/19 10800 ELECTRONIC DE Invoice: 3442R 450.00
105300 FLIGHTCHECK 450,00
COMMERCIAL AVIATION
SERVICE
3/29/19 10800 ck# 173528 Invoice: 3431R 9,750.00
10800 Invoice: 3434R 1,790.00
105500 KALITTA AIR, LLC 11,540.00
3/29/19 10800 ACH PAYMENT Invoice: 3451R 850.00
105300 AEROTOOLS CONNECTION 850.00

34,365.00 34,365.00

 
4/19/19 a 3§8329-30762-thf

Filter Criteria includes: Report order is by Date. Report

Doc 26

Filed 04/19/19 Entered 04/19/19 15:00:52
STAP INDUSTRIES, INC.
Cash Disbursements Journal

For the Period From Mar 1, 2019 to Mar 31, 2019
s printed in Detail Format.

BY

MrT 0

Page: 1

 

 

 

 

Date Check # Account ID Line Description Debit Amount Credit Amount
3/S/19 CASH 20000 Invoige: 03/05/19 96.00
105500 LIZ RITCHEY 96.00
3/5/19 CK#1201 20000 Invoite: 03/01/19 240.58
105500 KENWOOD 240.58
SERVICE CENTER
3/5/19 CK#1202 20000 Invoide: 03/04/19 265.00
103500 LAGS LOGO'S 265.00
CUSTOM
EMBROIDER
3/5/19 DEBIT CARD — 20000 Invoi¢e: 03/04/19 38.50
105500 GENHRAL RUBBER 38.50
AND PLASTICS
3/6/19 ACH WITHD = 20000 Invoide: 03/06/19 629.56
105500 AUTQ-OWNER'S 629.56
INSURANCE
3/6/19 CK#1204 20000 Invoide: 03/06/19 322.97
105500 LOUISVILLE 322.97
WATHR CO
3/8/19 CK#I205 20000 Invoict: 03/07/19 2,850.16
105500 CARGP REPAIR 2,850.16
3/8/19 CK#1206 20000 Invoice: 03/08/19 150.00
105500 K&I HARD 150.00
CHROME, INC.
3/1219 CASH 20000 Invoicg: 03/12/19 193.00
105500 LIZ RIFCHEY 193.00
3/12/19 DEBITCARD 20000 Invoicg: 03/10/19 152.93
105500 VERIZON 152.93
WIRELESS
3/13/19 CASHIERSC 20000 Invoice: 03/13/19 7,500.00
105500 SEILLER/WATERM 7,500.00
AN LIC
3/13/19 CK#1209 20000 Invoice} 03/13/19 146.21
105500 KY STATE 146.21
TREASURER - K-1
TAX
3/13/19 CK#1209 20000 Invoic¢} 3-13-19 1,200.00
105500 RY STATE 1,200.00
TREASURER - K-1
TAX
3/13/19 = CK#1209 20000 Invoicg| 03/13/19 726.84
105500 UNITHD STATES 726.84
TREASURY
3/13/19 DEBITCARD 20000 Invoice 03/31/19 151.01
105500 MCMASTER-CARR 131.01
3/31/19 CAH 20000 Invoice} 03/31/19 27.00
105300 US BANK 27.00
331/19 CASH 20000 Invoice}| 03/19/19 157.00
105500 LIZ RICHEY 157.00
3/31/19 CASH 20000 Invoicet|03/3 1/19 8.00
105300 FIRST HARRISON 8.00
BANK
3/31/19 CKH1211 20000 Invoice |03/22/19 300.00

 

 

 
4/19/19 aTASe@319-30762-thf

Doc 26 Filed 04/19/19 Entered 04/19/19
STAP INDUSTRIES, INC.

Cash Disbursements Journal
For the Period From Mar 1, 2019 to Mar 31, 2019

ERR SD

 

 

 

   
 
 
 
  
  

Filter Criteria includes: Report order is by Date. Report is printed in Detail Format.
Date Check # Account ID Line iestiripitan Debit Amount Credit Amount
105300 LAG('S LOGO'S 300,00
CUSTOM
EMBKOIDER
3/31/19 CKH#HIG6S3 20000 Invoite: 03/28/19 2,142.26
105300 CARGO REPAIR 2,142.26
3/31/19 =CK#1664 20000 Invoi¢e: 03/29/19 350.00
105500 TOM|WOLZ 350.00
3/31/19 =CK#9S 20000 Invoi¢e: 03/26/19 258.50
105350 LIZ RITCHEY 258.50
3/31/19 DEBIT 20000 Invoi¢e: 33119 400.00
105300 TOM|WOLZ 400.00
3/3119 DEBITCARD 20000 Invoi¢e: 03/15/19 33.15
105500 KENTUCKIANA 33.15
WIRH|& ROPE
3/31/19 DEBITCARD 20000 Invoi¢p: 03/29/19 82.56
105300 VERIZON 82.56
WIRELESS
3/31/19 DEBITCARD 20000 Invoi¢e: 03/29/19 424.95
105300 ALRQ STEEL 424.95
CORPORATION
3/31/19 DEBITCARD 20000 Invoide: 03/14/19 16.99
105500 AUTQ ZONE 16.99
3/31/19 DEBITCARD 20000 Invoid: 3/18/19 60.97
105500 HARBOR FREIGHT 60.97
TOOLS
3/3119 DEBITCARD 20000 Invoide: 03/31/19 1,121.00
105500 TOM|WOLZ 1,121.00
3/3119 DEBITCARD 20000 Invoide: 3/13/19 35.18
105300 FED BX 35.18
3/3119 DEBITCARD 20000 Tnvoige: 03/31/19 118.49
105500 SPEEDWAY 118.49
3/31/19 DEBITCARD 20000 Invoid¢: 3-31-19 72.32
105300 SPEEDWAY 72.32
3/31/19 DEBITCARD 20000 Invoice: 03/19/19 121.65
105500 LOWES 121.65
3/31/19 DEBITCARD 20000 Invoicg: 03/18/19 300.00
105500 ALLEID TOOLS 300.00
3/31/19 DEBITCARD 20000 Invoicd: 03/08/19 14.25
105500 SHEL| 14.25
3/31/19 DEBITCARD 20000 Invoice: 03/31/19 61.97
105500 MARATHON 61.97
3/31/19 DEBITCARD 20000 Invoick: 03/15/19 105.12
105500 SAGE SOFTWARE, 105.12
INC
3/3119 DEBITCARD 20000 Invoice: 03/20/19 2127
105500 MURPHY 21.27
3/31/19 DEBITCARD 20000 Invoic#: 03/15/19 13.69
105500 VALERO GAS 13.69
Total 20,909.08 20,909 08
me

 

 

got

 
Case 19-30762-thf

cebornone SST AS “TE NOMET RIES Ave,

Doc 216

 

| Money Owed to You

Filed 04/19/19 Entered 04/19/19 15:00:52 Page 6of8

Case mmbo: \4 ~ 0) bo a/

 

Attach a list of all amounts owed to yo
have sold. Include amounts owed to yl
Identify who owes you money, how m
Exhibit F here.

25. Total receivables
(Exhibit F)

pu both before, and after you
uch is owed, and when payment is due. Report the total from

u by your customers for work you have done or merchandise you
filed bankruptcy. Label it Exhibit F.

  

598.00 May
BGH.LO

 

| Employees

 

26. What was the number of employees when the case was filed?

27. What is the number of employees as of

he date of this monthly report?

—he

 

fee. Professional Fees

 

28. How much have you paid this month in po

fofessional fees related to this bankruptcy case?

29. How much have you paid in el related to this bankruptcy case since the case was filed?

30. How much have you paid this month in

31. How much have you paid in total other p

her professional fees?

(pfessional fees since filing the case?

 

eee: Projections

 

Compare your actual cash receipts and disbursements to what you projected in the previous month.

Projected figures in the first month sho

Column A

Hid match those provided at the initial debtor interview, if any.

Column B Column C

 

Projected _

Copy lines|85-37 from

Actual = Difference

Copy lines 20-22 of

Subtract Column B

 

 

 

 

the previous month's this report. from Column A.
report. /
32. Cash receipts $_4 f / 7 ~ ~  §
33. Cash disbursements $ t- < - © Breese
- 34. Net cash flow $ ~ So
35. Total projected cash receipts for the next a
36. Total projected cash disbursements for thé) next month:
37. Total projected net cash flow for the next rf onth:

$ AL 5%. Og
- s AG, 20.04
=$ 4 020. POD

 

 

Official Form 425¢

Monthly Operating Report for Small Business Under Chapter 11

 

 

page 3

 
461 DOWNES TERRACE

EX 19-30762-thf Doc 26 STARWOUSTBIE INEntered 04/19/19 15:00:52 Page 7of8
\ 6 ¥
LOUISVILLE, KY 40214

M@NEY OWED FOR MERCHANDISE DELIVERED
UPS $|| 3,100.00 4/6/2019
SKYLINK $ 255.00 4/9/2019
DHL NETWORK $|) 3,125.00 4/9/2019
CRESTWOOD TECH $|| 2,100.00 4/14/2019
CRESTWOOD TECH $|| 2,250.00 4/14/2019
AIRBORNE MAINT. $|| 2,600.00 4/20/2019
UPS $|| 2,170.00 4/23/2019
AIRBORNE MAINT. S 450.00 4/27/2019
AIRBORNE MAINT. S 450.00 4/27/2019
AIRBORNE MAINT. S 450.00 4/27/2019
AIRBORNE MAINT. S| 4,108.00 4/27/2019
AIRBORNE MAINT. $ 350.00 4/27/2019
AIRBORNE MAINT. $|| 1,250.00 4/27/2019
AIRBORNE MAINT. S 350.00 4/27/2019
AIRBORNE MAINT. $ | 4,325.00 4/27/2019
$ || 27,333.00
DHL NETWORK S 475.00 5/5/2019
SKYLINK S 850.00 5/5/2019
SKYLINK $ 425.00 5/5/2019
AVIATION GLOBAL $ 475.00 5/11/2019
AIRBORNE MAINT. S 775.00 5/11/2019
ATI $ | 2,300.00 5/15/2019
S| 5,300.00

 

 

 
Case 19-30762-thf Doc 26 Filed 04/19/19 Entered 04/19/19 15:00:52 Page 8of8

Debtor Name STAAL “LANDS TR SA, IAW Case number (t \§ = 409 b Le

ie :. Additional Information

 

 

 

If available, check the box to the left and attach copies of the following documents.

LC] 38. Bank statements for each open actount (redact all but the last 4 digits of account numbers).
() 39. Bank reconciliation reports for each account.

() 40. Financial reports such as an income statement (profit & loss) and/or balance sheet.

{J 41. Budget, projection, or forecast reports.

C} 42. Project, job casting, or work-in-progress reports.

ONE OR MORE OF THESE WILL BE AVAILABLE ON NEXT MONTHS
REPORT.

Official Form 425C Monthly Operating Report for Small Business Under Chapter 11 page 4

 

 

 
